Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/22 (RCE) and 06/15/22 (Claims) has been entered.

Allowable Subject Matter
Based on the most recent set of claims filed 06/15/22, Claims 17-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a retractor device comprising: an elongate member having a planar surface, at least a portion of the planar surface comprising a microstructure surface including a hierarchical arrangement of a first microfeature, a second microfeature, and a third microfeature, wherein the first microfeature has at least one dimension between 100 and 1000 microns, the second microfeature has at least one dimension between 25 and 100 microns and is disposed about the first microfeature, and the third microfeature has at least one dimension between 1 and 25 microns and is disposed about the second microfeature, wherein the first microfeature, second microfeature, and third microfeature cooperate to have a physical property wherein a shear force required to move the microstructure surface exceeds an applied normal force; and wherein the planar surface includes orientation markings adjacent the microstructure surface to aid proper orientation of the device about a target surface, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Fischvogt (US PG Pub No. 2012/01578779) and Hulseman (US PG Pub No. 2017/0014111).
Fischvogt discloses an access device comprising an elongate flexible retractor sleeve with an upper rim, a lower rim, and a longitudinal opening extending therebetween, and an inflatable member secured within the longitudinal opening and including a plurality of inflatable lobes configured to receive at least one surgical device therebetween in a sealing manner. Fischvogt fails to disclose that the retractor sleeve comprises a planar surface wherein at least a portion of the planar surface includes a microstructure surface including a hierarchal arrangement of first, second and third microfeatures, and wherein the planar surface includes orientation markings adjacent the microstructure surface to aid proper orientation of the device about a target surface. Furthermore, there is no reasonable motivation to modify Fischvogt with the claimed planar surface without destroying the invention since the sleeve is a resiliently flexible tube meant to be compressed for insertion into a surgical site and springs back to a normal configuration once in a resting position for subsequent insertion of surgical tools therethrough.
Hulseman discloses various embodiments of a substrate comprising a compression molded polymeric material intended to promote adhesion to a wet surface, specifically organ and muscle tissue for use in surgical materials, wherein the substrates each have various undulating microstructure surface patterns that provide alternative curved surface micro features across the substrate (Paragraph [0080]), wherein the microstructured surfaces comprise two or more hierarchal levels of micro objects assembled in a manner to yield a high surface area while maintaining a minimum spacing between objects to allow for liquid flow and penetration (to promote surface adhesion) and while maintaining a minimum structural strength obtained by keeping height to width aspect ratio of all features below a critical level at which materials strength is exceeded, wherein one particular substrate embodiment comprises a hierarchical arrangement of a first microfeature, a second microfeature, a third microfeature, and a fourth microfeature, but Hulseman fails to disclose the substrate is part a retractor device comprising a planar surface, and wherein the planar surface includes orientation markings. Furthermore, there is no reasonable motivation to modify Hulseman as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775